Title: Wednesday. June 18.
From: Adams, John
To: 


       Visited the Duke de la Vauguion, and had a long Conversation with him. He was glad to hear I had been plusieurs fois a Versailles dernierement. The Duke said he had conversed with the C. de V. and had told him, he thought it would be for the Good of the common Cause, if there were more Communication between him and me. I told him that I had expressed to the C. a desire to be informed of the Intentions of the King concerning the Communication between the U.S. and his Islands, and that the C. had answered, that if I would give him a Note, he would consult with the Marquis de Castries and give me an Answer. He added smiling, you will leave to Us, the Regulation of that, and let Us take a little Care of our Marine, and our Nurseries of Seamen, because We cannot go to your Assistance (Secours) without a Marine.
       The Duke said it would be very difficult to regulate this Matter. They could not let Us bring their Sugars to Europe, neither to France nor any other Part. This would lessen the Number of French Ships and Seamen. But he thought We should be allowed to purchase Sugars for our own Consumption. (How they will estimate the quantity, and prevent our exceeding it, I know not.) He said there were Provinces in France, as Guienne and Provence, which depended much upon supplying their Islands with Provisions, as Wheat and Flour &c. I asked him if We should be allowed to import into their Islands, Wheat, Flour, Horses, Live Stock, Lumber of all Sorts, Salt Fish &c. He said it would be bien difficile for Wheat and Flour &c.
      